Citation Nr: 1714606	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Board remanded the appeal in March 2014.  In April 2015, the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a December 2015 Order, vacated the Board's decision and remanded the appeal back to the Board for development consistent with the JMR.  

The Board remanded the appeal in April 2016.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appeal in April 2016, in pertinent part, to obtain outstanding treatment records from the Gainesville VA Medical Center.  The December 2015 JMR provides, as the Veteran has referred to a series of hospitalizations at the Gainesville VA Medical Center dating back to approximately  2005, that the Board erred by not ensuring VA obtained such records.

The AOJ has obtained treatment records from the San Juan VA Medical Center, dated from November 2000 to October 2004, and has obtained updated VA treatment records from the Gainesville VA Medical Center dated from 2014 to present.  Additionally, treatment records from Gainesville VA Medical Center (which includes records from the Lecanto Community Based Outpatient Clinic) dated from 2008 to 2009 and from September 2012 to 2014 are of record.   However, relevant VA treatment records dated from 2005 to 2007 and from 2010 to 2012 have not been obtained.  See Stegall v. West, 11 Vet. App. at 270 (1998).  Notably, VA Medical Center reports of hospitalization show that the Veteran had psychiatric hospitalizations in August 2006 and April 2007; however, associated treatment records have not been associated with the record.   Accordingly, the Board finds that an additional remand is necessary prior to adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain outstanding treatment records from the VA Medical Center in Gainesville, Florida, dated from 2005 to 2007, and from 2010 to 2012.  

2.   The AOJ should take any additional development as deemed necessary on remand.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




